EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elias Soupos on 4/19/22.

The application has been amended as follows: 

Claim 9:
Line 9: “a horizontal respective axis” has been replaced with --respective horizontal axes--
Line 10: “an upper adjuster and a lower adjuster” has been replaced with --an upper adjustable anchor point and a lower adjustable anchor point--
Line 13: “meet” has been replaced with --meeting--
Line 15: “pass” has been replaced with --passing--
Lines 16-17: “pulleys, extend at least partially along the upper fixed horizontal plate, and are anchored onto the upper adjuster” has been replaced with --pulleys on the detachable upper edge, extending at least partially along the upper fixed horizontal guide, and anchored onto the upper adjustable anchor point--
Line 20: “pulleys, extending” has been replaced with --pulleys on the detachable upper edge, extending--
Line 22: “lower adjuster” has been replaced with --lower adjustable anchor point--

Claim 10:
Line 2: “detachable edge” has been replaced with --detachable upper edge--

Claim 11:
Line 5: “edge, and wherein the wire rope extends through the opening in the detachable lower edge.” has been replaced with --edge of the fixed side guide, and wherein the wire rope extends through the opening in the detachable lower edge of the fixed side guide.--

Claim 12:
Line 1: “claim 5” has been replaced with --claim 9--
Line 11: “a through hole” has been replaced with --a second through hole--
Line 16: “aligned fashion” has been replaced with --alignment--




Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: The heavy shading used in at least Figures 1-5 must be removed. Examiner and applicant agreed upon a clear (white) fill for the pleated net with vertical black lines to indicate the pleats.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly teach the combination of elements of the claimed invention. Specifically, the prior art does not disclose a net system comprising upper and lower fixed guides, a retention guide, and a sliding case; first and second trucks being positioned in the sliding case and the retention guide, and detachable upper and lower edges provided on the sliding case, the detachable upper edge having at least two pulleys and the detachable lower edge having at least one pulley; wherein a plurality of ropes extend between the first and second trucks through a respective pleated net, and meet to form a bundle that extends along the sliding case, pass over one of the two pulleys positioned there, along the upper horizontal guide, and anchored to an upper adjustable anchor point provided in the fixed guide; wherein at least one wire rope is connected to the retention guide, extends along the upper horizontal guide, over the other of the two pulleys in the detachable upper edge, downward along the sliding case, around the pulley of the detachable lower edge, and anchored to a lower adjustable anchor point provided in the fixed guide. At least Papadopoulos (EP 2986802) discloses a net system comprising a plurality of ropes extending between first and second trucks, meeting at a bundle, and being fixed at an anchor point, but Papadopoulos does not disclose a wire rope or a second pulley in the respective detachable upper edge of the sliding case. At least Bettio (EP 2085562) discloses a wire rope extending along an upper horizontal guide, down along a sliding case, and attached in a fixed side guide, but Bettio fails to disclose a plurality of ropes extending through a pleated net, or a lower adjustable anchor point for the wire rope. None of the prior art discloses all of the elements of the claimed invention, and one having ordinary skill in the art would not have been motivated to have combined the prior art to arrive at the invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634